Title: To Thomas Jefferson from George Washington, 1 April 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon April 1st. 1791

I have had the pleasure to receive your letter of the 27th. ult. with the papers which accompanied it.
Referring to your judgment whether a commission, similar to that intended for Mr. Barclay, may be given without the agency of the Senate, I return both papers to you signed, in order that the one you deem most proper may be used.
Your opinions respecting the acts of force which have already taken place, or may yet take place on our boundaries, meet my concurrence, as the safest mode of compelling propositions to an amicable settlement and it may answer a good purpose to have them suggested in the way you mention.—Should this matter assume a serious aspect during my absence I beg you to communicate particulars with all possible dispatch.
The most superb edifices may be erected, and I shall wish their inhabitants much happiness, and that too very disinterestedly, as I shall never be of the number myself.
It will be fortunate for the American public if private Speculations in the lands, still claimed by the Aborigines, do not aggrevate those differences, which policy, humanity, and justice concur to deprecate.
I am much indebted to your kind concern for my safety in travelling. No accident has yet happened either from the high-hanging of the carriage, or the mode of driving. The latter I must continue as my Postilion (Giles) is still too much indisposed to ride the journey.
It occurs to me that you may not have adverted to Judge Putnam’s being in the Western Country at present.—Perhaps General Knox can furnish you with the maps you want, or they may be found among those that are in my study in Philadelphia.
I expect to leave Mount Vernon, in prosecution of my Southern tour, on tuesday or wednesday next. I shall halt one day at Fredericksburgh and two at Richmond. Thence I shall proceed to Charlestown by the way of Petersburg, Halifax, Tarborough, Newbern, Wilmington, and George Town, without making any halts  between Richmond and Charleston but such as may be necessary to accomodate my journey. I am sincerely and affectionately Yours,

Go: Washington

